We have given the appellants' earnest petition the consideration that it deserves, but find no good reason for granting a rehearing. With regard to the matter of costs, however, the appellants, having secured in *Page 429 
their appeal the reversal of the judgment in the Court below, are entitled to have the costs of the appeal taxed in their favor and against the respondent (Sease v. Dobson,36 S.C. 554, 15 S.E., 703, 704; Cunningham v. Cauthen,47 S.C. 150, 25 S.E., 87); and it is so ordered. With this modification our opinion in the case, filed November 1, 1932, stands as the judgment of this Court.
The order staying the remittitur is revoked, and it is so ordered.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.